Citation Nr: 0010099	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1976.

This matter arises from an April 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which originally denied service 
connection on a direct basis.  In October 1998, during an RO 
hearing, the veteran clarified her appeal, which had already 
been perfected, and stated that she was seeking service 
connection solely on a secondary basis.  In January 1999, the 
RO issued a statement of the case advising the veteran of the 
applicable law.  The case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
service-connected right Achilles tendinitis and a lumbar 
spine disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lumbar 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Further, as 
pertinent to this claim, service connection may be granted 
for disability shown to be proximately due to or the result 
of (either caused or aggravated by) a service-connected 
disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448-449 (1995).  

Before proceeding to review the merits of the veteran's 
claim, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

The veteran asserts that her service-connected right Achilles 
tendonitis has caused her to favor her right side, resulting 
in a lumbar spine disorder.  She testified at an RO hearing 
in October 1998 that she began having back problems in the 
early 1990's, and that one of the VA doctors told her that it 
was "possible" that because of her favoring her right side, 
she could have hurt her back.  

The VA medical records associated with the claims file show 
that the veteran was diagnosed and treated surgically in 
November 1997 for stenosis of the lumbar spine at L4-L5.  In 
October 1998, subsequent to a lumbar myelogram, she was 
diagnosed as having spinal stenosis and spondylolisthesis.  
She apparently underwent surgery in December 1998 to remedy 
her most recently diagnosed lumbar spine disorder.  However, 
notwithstanding that a lumbar spine disorder is clearly 
established, there is no medical evidence to show a nexus 
between the veteran's service-connected right Achilles 
tendinitis and her lumbar spine disorder.  Indeed, the only 
evidence of record to suggest a link, is the veteran's own 
testimony.  As a layperson, she is not competent to offer a 
medical diagnosis or etiology for her back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, her 
statement that a VA doctor told her that there was a possible 
connection between her back disorder and her right Achilles 
tendinitis is far too attenuated and inherently unreliable to 
constitute medical evidence to establish a well-grounded 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
 
Accordingly, as there is no medical evidence to establish a 
nexus between the veteran's service-connected Achilles 
tendinitis and her lumbar spine disorder, the claim must be 
denied as not well grounded.

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render her claim well grounded.  See 
38 U.S.C.A. § 5103(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a lumbar spine disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

